Exhibit 99.1 News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, (540) 278-1705 Charles W. Maness, Jr. Executive Vice President and CFO, (540) 278-1702 HomeTown Bankshares Reports Record Operating Results for the Second Quarter Roanoke, VA (August 5, 2013) HomeTown Bankshares Corporation, the holding company of HomeTown Bank, reported record earnings from operations for the second quarter ended June 30, 2013 and a 120% increase in year-to-date earnings from operations for the first half of 2013. The Company generated net income of $642,000 for the second quarter of 2013 vs. $95,000 for the second quarter of 2012. Net income for the first six months of 2013 grew 120% to $1.17 million or $0.26 per diluted common share compared to net income of $530,000, or $ 0.07 per diluted common share, earned during the first six months of 2012. For comparison purposes, the 2012 results exclude the one-time deferred tax benefit of $2.93 million realized on January 1, 2012. Deferred tax assets represent future potential tax deductions that result from timing differences between tax laws and generally accepted accounting principles (GAAP). Recognition of the deferred tax assets added $.90 per share for total earnings per share of $.97 for the six months ended June 30, 2012. Record operating earnings during the first half of the 2013 fiscal year were attributed to continued improvement in both net interest margin and overall loan quality. Operating earnings increased due to a $1.15 million decrease in the provision for loan losses and a $416,000 increase in net interest income. The increase in net interest income resulted from an increase in the year-to-date net interest margin from 3.82% at June 30, 2012 to 3.90% at June 30, 2013, due primarily to the continued reduction in funding costs. An increase in non-interest income due to an increase in ATM and interchange income as well as increased mortgage brokerage fees and title insurance revenue also contributed to the strong earnings performance in 2013. Net income was partially offset by an increase in non-interest expenses; specifically, write downs of foreclosed properties and higher salaries and employee benefits due to increased employee incentive plan expenses in 2013 compared to 2012. According to Susan Still, President and CEO, “We are very pleased with the strong earnings performance for the first six months of 2013, particularly with continued sluggishness in the economy and downward pressure on lending rates. Continued, steady improvement in the Company’s net interest margin and credit quality, bolstered by a significant increase in new core checking accounts and a corresponding increase in service revenue, were the major contributors to increased profitability,” said Ms. Still. Asset Quality and Provisions for Loan Losses Total non-performing assets, including all non-performing loans and foreclosed properties, were $9.7 million at June 30, 2013, amounting to 2.47% of total assets vs. $12.2 million and 3.24%, respectively, at June 30, 2012. Non-performing loans decreased 63% or $2.05 million from $3.27 million or 1.25% of total loans at June 30, 2012 to $1.22 million or 0.43% at June 30, 2013. During the first six months of 2013, other real estate owned also improved with a $448,000 decrease to $8.4 million at June 30, 2013, from $8.9 million at June 30, 2012. The allowance for loan losses decreased $359,000 to $3.66 million at June 30, 2013, which represented 1.29% of total loans vs. 1.54% of total loans at June 30, 2012. The Company recorded a $125,000 provision for loan losses in the first half of 2013 compared to a $1.28 million provision for loan losses in the first half of 2012. The net charge-off ratio for the six months ended June 30, 2013 was 0.18% vs. 0.98% for the same period of 2012. Based on the level and mix of non-performing assets, charge-offs and past due loans, Management believes that the allowance for loan losses remains adequate. Balance Sheet Total assets of the Company grew to a record level of $392 million at June 30, 2013, up from $370 million at December 31, 2012. Both loans and overnight investments increased during the first six months of 2013 due to an increase in loans and a sizable increase in cash and short term investments. Total loans grew at an annualized rate of 6% during the first half of 2013 from $275 million at December 31, 2012 to $283 million at June 30, 2013 while overnight investments increased $17.7 million to $21.4 million at June 30, 2013 due to the proceeds from the Company’s $14 million preferred stock offering that closed on June 28, 2013. Total deposits increased $11.7 million from $310 million at December 31, 2012 to $322 million at June 30, 2013. The increase in deposits provided the funding for additional loans as well as a $3.0 million curtailment of FHLB borrowings during the first half of 2013. Stockholders’ equity increased to $49.5 million from $36.7 million at December 31, 2012, reflecting the net income earned during the first half of 2013 as well as the capital raise that closed on June 28, 2013. There were 3,270,299 common shares outstanding at June 30, 2013 and 3,262,518 at December 31, 2012, respectively. Tangible book value per common share decreased to $7.93 at June 30, 2013, from $8.12 at December 31, 2012, due primarily to the decrease in the market value of the investment portfolio caused by the increase in interest rates in the second quarter of 2013. Key Performance Ratios The key performance ratios are the return on average assets (ROA) and the return on average equity (ROE). The ROA was 0.62% for the first six months of 2013, up from 0.29% for 2012, excluding the one-time deferred tax credit on January 1, 2012. The ROE was 6.29% for the first six months of 2013, up from 3.10% in the first half of 2012, excluding the one-time deferred tax credit on January 1, 2012. Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology. The Company does not update any forward-looking statements that it may make. (See Attached Financial Statements for quarter ending June 30, 2013) HomeTown Bankshares Corporation Consolidated Balance Sheets June 30, 2013 and December 31, 2012 SELECTED BALANCE SHEET DATA 6/30/2013 12/31/2012 In Thousands, Except Share and Per Share Data (Unaudited) Assets Cash and due from banks $ 27,665 $ 9,812 Federal funds sold 56 196 Securities available for sale, at fair value 59,406 63,466 Restricted equity securities, at cost 2,386 2,591 Loans, net of allowance for loan losses of $3,660 in 2013 and $3,790 in 2012 278,990 271,147 Property and equipment, net 10,756 9,754 Other real estate owned, net 8,440 8,938 Other assets 4,162 4,547 Total assets $ 391,861 $ 370,451 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 35,725 $ 32,627 Interest-bearing 285,960 277,370 Total deposits 321,685 309,997 Short term borrowings 361 216 Federal Home Loan Bank borrowings 19,000 22,000 Other liabilities 1,321 1,519 Total liabilities 342,367 333,732 Commitments and contingencies — — Stockholders’ Equity: Preferred stock 23,572 10,232 Common stock 16,167 16,167 Surplus 15,504 15,487 Retained deficit ) ) Accumulated other comprehensive income ) 1,420 Total stockholders’ equity 49,494 36,719 Total liabilities and stockholders’ equity $ 391,861 $ 370,451 HomeTown Bankshares Corporation Consolidated Statements of Income For the Three and Six Months Ended June 30, 2013 and 2012 For the Three Months Ended June 30, For the Six Months Ended June 30, In Thousands, Except Share and Per Share Data (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ 3,575 $ 3,431 $ 7,050 $ 6,809 Taxable investment securities 359 439 691 911 Nontaxable investment securities 40 9 63 12 Other interest income 34 33 69 66 Total interest income 4,008 3,912 7,873 7,798 Interest expense: Deposits 467 581 943 1,221 Preferred stock dividends - - - 38 Other borrowed funds 93 97 187 212 Total interest expense 560 678 1,130 1,471 Net interest income 3,448 3,234 6,743 6,327 Provision for loan losses - 1,088 125 1,278 Net interest income after provision for loan losses 3,448 2,146 6,618 5,049 Noninterest income: Service charges on deposit accounts 82 64 150 138 ATM and interchange income 79 63 153 110 Mortgage loan brokerage fees 83 78 163 152 Gain on sales of investment securities 106 127 108 127 Other income 103 74 196 141 Total noninterest income 453 406 770 668 Noninterest expense: Salaries and employee benefits 1,341 1,138 2,717 2,365 Occupancy and equipment expense 321 310 641 635 Advertising and marketing expense 125 77 265 197 Professional fees 161 105 297 194 Loss on sales and writedowns of other real estate owned 349 32 351 35 Other real estate owned expense 49 72 101 177 Other expense 593 679 1,267 1,317 Total noninterest expense 2,939 2,413 5,639 4,920 Net income before income taxes 962 139 1,749 797 Income tax expense (benefit) 320 44 582 ) Net income 642 95 1,167 3,455 Dividends declared on preferred stock 134 134 267 267 Accretion of discount on preferred stock 20 18 40 37 Net income available to common shareholders $ 488 $ ) $ 860 $ 3,151 Basic earnings per common share $ 0.15 $ ) $ 0.26 $ 0.97 Diluted earnings per common share $ 0.15 $ ) $ 0.26 $ 0.97 Weighted average common shares outstanding 3,270,299 3,262,518 3,267,806 3,256,296 Diluted average common shares outstanding 3,344,145 3,262,518 3,304,933 3,256,296 HOMETOWN BANKSHARES CORPORATION Financial Highlights (Unaudited) Three Three Six Six Months Months Months Months Ended Ended Ended Ended June 30 June 30 June 30 June 30 PER COMMON SHARE Earnings per share, basic $ 0.15 $ ) $ 0.26 $ 0.97 Earnings per share, diluted $ 0.15 $ ) $ 0.26 $ 0.97 Book value $ 7.93 $ 7.78 FINANCIAL RATIOS Return on average assets % Return on average shareholders' equity % Net interest margin (tax equivalent) % Efficiency % Net charge-off to average loans (annualized) % Loans to deposits % % ALLOWANCE FOR LOAN LOSSES (in thousands) Beginning balance $ 3,799 $ 4,169 $ 3,790 $ 3,979 Provision for loan losses - 1,088 125 1,278 Charge-offs ) Recoveries 145 - 308 - Ending balance $ 3,660 $ 4,019 $ 3,660 $ 4,019 ASSET QUALITY RATIOS Nonperforming assets to total assets % % Nonperforming loans to total loans % % Allowance for loan losses to total loans % % Allowance for loan losses to nonaccrual loans % % COMPOSITION OF RISK ASSETS (in thousands) Nonperforming assets: 90 days past due and accruing $ - $ - Nonaccrual loans 1,223 3,272 Other real estate owned 8,440 8,888 Total nonperforming assets $ 9,663 $ 12,160 Performing restructured loans $ 6,321 $ 6,395 Non-performing restructured loans included in non accrual loans above 42 1,575 Total restructured loans $ 6,363 $ 7,970
